Citation Nr: 1504582	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  14-14 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of service connection for a bilateral knee disability, and if so, whether service connection is warranted.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel






INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1951 to May 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Board denied the Veteran's claim for service connection for a bilateral knee disability in September 1981, and he did not appeal that decision.  The evidence associated with the claims file since then relates to unestablished facts necessary to substantiate the claim, and places the evidence for and against service connection in equipoise.


CONCLUSION OF LAW

The September 1981 Board decision is final.  New and material evidence has since been received and the claim is reopened.  The criteria for service connection for arthritis of the bilateral knees are met.  38 U.S.C.A. §§ 1110, 5107(b), 5108, 7104(b) (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.156, 3.303, 20.1100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (2013); 
38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2014).  

Board decisions that are not timely appealed are final.  38 U.S.C.A. § 7104(b)  (West 2014); 38 C.F.R. §§ 20.1100 (2014).  A finally disallowed claim may be reopened when new and material evidence is secured with respect to that claim.  38 C.F.R. § 3.156 (2014).  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Board denied the Veteran's bilateral knee claim in September 1981 because the evidence did not show that he had a diagnosable disability.  It follows that the evidence did not show a relationship to service.  Since that time, evidence has been received from a private physician that the Veteran's bilateral knee arthritis is related to his history as a paratrooper while in service.  As this evidence raises the possibility of substantiating the claim, the claim is reopened.

In regard to the merits of the claim, in August 2012, the Veteran's physician indicated there was a probable relationship between the injuries sustained in service as a paratrooper, and his current knee troubles, including arthritis.  His STRs do not document complaints regarding jumping, but his DD-214 confirms that he received the Parachutist Badge and the Combat Infantry Badge.  The record reflects that some of his STRs were likely lost in a fire in the 1970's; indeed, the records in his file are charred.  The Board, however, finds his statements regarding his injuries sustained as a result of his jumps to be consistent with the circumstances of his service, and also credible.  38 C.F.R. § 3.304(d) (2014).  

The May 2013 VA examiner opined against a relationship between knee troubles and service, and opined that his arthritis was more likely due to his 30-year career in home improvement.  The Veteran argues that his career consisted mainly of writing estimates, and that the physical work he did was not strenuous or physically demanding.  

The evidence for and against this claim is in relative equipoise.  Accordingly, the Board resolves all doubt in favor of the Veteran, and grants this claim.  38 C.F.R. § 3.102 (2014).  


ORDER

Service connection for bilateral knee arthritis is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


